Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 11/24/2020 ("11-24-20 OA"), the Applicant substantively amended the independent claim 1 and added new claims 23 and 24 on 02/24/2021 ("02-24-21 Response”).
Currently, claims 1-15 and 21-24 are pending of which previously-withdrawn claims 11-15 remain withdrawn. Claims 1-10 and 21-24 are examined below.

Response to Arguments
Applicant’s amendments to the independent claim 1 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-10 and 22 as being anticipated by Fournel set forth starting on page 6 under line item number 1 and the 35 U.S.C. 103 rejection of claim 21 as being unpatentable over Fournel set forth starting on page 10 under line item number 2 of the 11-24-20 OA.
Nevertheless, substantive amendments to the independent claim 1 and new claims 23 and 24 required further consideration and search. New grounds of rejection are provided below.







	Claim Interpretation of "Superstrate"	

	Examiner maintains the interpretation of the term "superstrate" set forth starting on page 4 of the 11-24-20 OA.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "wherein the mesa contacts the formable material on the substrate" in combination of other claimed elements of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Independent claim 1 fails to comply with the written description requirement, because a structural limitation of "wherein the mesa contacts the formable material on the substrate" in combination of other claimed elements of claim 1 is not supported by the Specification, which discloses the following:
	Para [0035] - "The superstrate 18 can include a body having a first side and a second side with one side having a mold 20 extending therefrom towards the substrate 12. The mold 20 is sometimes referred to as a mesa."
	Para [0037] - "Among other things, the superstrate 18 can be used to planarized {underlined for emphasis} a formable material on a substrate 12."
	Para [0038] - "The formable material 34 can be dispensed upon the substrate 12 before or after a desired volume is defined between the mold 20 and the substrate 12."
	Taking para [0035] and [0037] together, the superstrate 19 has a body and a mesa 20 on its first side per se. Viewing para [0038] in light of para [0035] and [0037] 
	Therefore, the independent claim 1 recites an element of the "wherein the mesa contacts the formable material on the substrate" that is part of the recited superstrate, so claim 1 is not supported by the original disclosure. 
Claims 2-10 and 21-23 are rejected, because they depend from the rejected independent claim 1. 
	Independent claim 24 fails to comply with the written description requirement for same reason that the independent claim 1 is indefinite.  

Claims 1-10 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 is indefinite, because it is unclear what the metes and bounds of the claimed superstrate are. According to para [0035] and [0037] of the Specification, the superstrate 18 includes a body and a mesa 20 on the first side of the body.	Para [0037] discloses that "Among other things, the superstrate 18 can be used to planarized {underlined for emphasis} a formable material {34} on a substrate 12." So, the substrate 12 having the formable material 34 cannot be structural elements of the claimed superstrate.   So, it is not clear whether the claimed superstrate of claim 1 actually requires the formable material on the substrate.

Claims 2-10 and 21-23 are indefinite, because they depend from the indefinite independent claim 1. 
Independent claim 24 is indefinite for same reason that the independent claim 1 is indefinite. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 8 and 21-24 are rejected under 35 U.S.C. 103 as being anticipated by previously-cited Kannaka (Pub. No. US 2013/0139950 A1 to Kannaka et al.).
Fig. 2 of Kannaka as been annotated to support the rejections below:

[AltContent: arrow][AltContent: textbox (exclusion region ER  (its edge or notch can be capable of being used for alignment.)]
    PNG
    media_image1.png
    467
    639
    media_image1.png
    Greyscale


	Regarding independent claim 1, Kannaka teaches a superstrate W (see Figs. 1 and 2; see also Fig. 18A-18C; para [0032] - "FIG. 1 is a diagram for explaining reference numerals denoting respective portions of a bonded wafer W."; para [0038] - "FIG. 2 is a diagram for explaining a rotational misalignment..."; para [0040] - "If a center position misalignment in the x direction is denoted by x1, a notch position misalignment is denoted by x2, radii of the semiconductor wafers S1 and S2 are denoted by r....") for planarizing a formable material on a substrate, the superstrate W comprising:
	a body S2 of the superstrate W having a first diameter (2 times the radius r), a first side, and a second side opposite the first side; and
supra, the wherein clause of "wherein the mesa contacts the formable material on the substrate" has been interpreted as an intended use of the superstrate.  Since Kannaka teaches all of the structural elements of claim 1, the superstrate taught by Kannaka is reasonably capable of being used in a way such that the mesa S1 of the substrate W can contact the formable material on the substrate.), and wherein the center point O2 of the first diameter of the body S2 is spaced apart from the center point O1 of the second diameter of the mesa S1 by x1 ("x1" will be referred to as a spacing x1.).
	Kannaka does not specify that the center point of the first diameter of the body is spaced apart from the center point of the second diameter of the mesa by at most 3 mm.
 	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed superstrate and the superstrate taught by Kannaka is a relative dimension of the center point of the first diameter of the 
	Moreover, "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the spacing x1 encompasses a non-zero value close to zero, but not zero, the spacing x1 overlaps with the claimed range of "at most 3 mm."  a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, according to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Kannaka teaches a general condition of the spacing x1. Unless the Applicant can show that the claimed specific condition of the spacing being at most 3 mm produces an unexpected result that is different in kind and not different in degree over said general condition taught by Kannaka, claim 1 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding claim 3, Kannaka teaches the body S2 that further comprises an edge region NB2 and wherein the mesa S1 further comprises an edge region NB1.
Regarding claim 4, Kannaka teaches a first portion (0,y2) of the edge region NB1 of the mesa S1 is aligned (by line x2) with a first portion (x2, y2) of the edge region NB2 of the body S2. 
Regarding claim 5, Kannaka teaches an exclusion region, wherein the exclusion region ER is an area between an outer edge of the mesa S1 and an outer edge of the body S2. 
Regarding claim 7, Kannaka teaches the exclusion region ER (of the body S2) that is noncontiguous (with respect to mesa S1).
Regarding claim 8, Kannaka teaches at least one alignment marker (e.g., notch) within the exclusion region ER (see Fig. 2 as annotated above).
Regarding claim 21, Kannaka teaches the superstrate W having a general thickness, but does not specify that the thickness is in a range of 30 microns to 2000 microns. 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed superstrate and the superstrate taught by Kannaka is a relative dimension of its thickness that ranges a span of orders 
Regarding claim 22, a limitation of "wherein the exclusion region is large enough to allow a pin to press to separate the superstrate from the formable material on the substrate" does not structurally distinguish the claimed superstrate over that of Kannaka, because it is directed to an intended use of the exclusion region. Here, Kannaka teaches the exclusion region ER having a finite area. 
Regarding claim 23, Kannaka teaches the second diameter that is 100% of the first diameter, which falls within the claimed range of at least 50%. 

	Independent claim 24, Kannaka teaches a superstrate W (see Figs. 1 and 2; see also Fig. 18A-18C; para [0032] - "FIG. 1 is a diagram for explaining reference numerals denoting respective portions of a bonded wafer W."; para [0038] - "FIG. 2 is a diagram for explaining a rotational misalignment..."; para [0040] - "If a center position misalignment in the x direction is denoted by x1, a notch position misalignment is 
	a body S2 of the superstrate W having a first diameter (2 times the radius r), a first side, and a second side opposite the first side, wherein the body comprises a glass-based material, silicon or hardened sapphire (para [0124] - "Moreover, a substrate according to the present invention refers to a disk-like plate made of a material such as a semiconductor, glass, and sapphire which is mainly used in an electronic circuit board."; para [0112] - "A silicon (Si) substrate or the like is used as the semiconductor substrate 1801."); and
	a mesa S1 on the first side of the body S2, wherein the mesa S1 has a second diameter (2 times the radius r), wherein a center point O2 (para [0036] - "center position O2") of the first diameter of the body S2 is different from a center point O1 of the second diameter of the mesa S1, wherein the mesa contacts the formable material on the substrate (In light of its indefiniteness and the interest of advancing the examination, supra, the wherein clause of "wherein the mesa contacts the formable material on the substrate" has been interpreted as an intended use of the superstrate.  Since Kannaka teaches all of the structural elements of claim 24, the superstrate taught by Kannaka is reasonably capable of being used in a way such that the mesa S1 of the substrate W can contact the formable material on the substrate.), and wherein the mesa S1 comprises a glass-based material, silicon or hardened sapphire (para [0124] - "Moreover, a substrate according to the present invention refers to a disk-like plate made of a material such as a semiconductor, glass, and sapphire which is mainly used 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408)918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
24 May 2021